Citation Nr: 1722565	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for temporomandibular jaw disorder (TMJ).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board remanded this claim in October 2014 for additional development.

In this decision, the Board is awarding a 70 percent initial rating for PTSD, as well as a TDIU effective from October 1, 2012.  The Board is denying his claim for a rating higher than 10 percent for his TMJ.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with social and occupational impairment due to deficiencies in most areas, back to the date of service connection.  His PTSD does not cause total occupational and social impairment.

2.  His TMJ manifests with pain, frequent dislocation, and inter-incisal limitation exceeding 30 mm.

3.  His PTSD has precluded him from obtaining and maintaining substantial gainful employment since October 1, 2012.






CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for PTSD have been met since the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).

2.  The criteria are not met for a rating higher than 10 percent for TMJ.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.150, DC 9905 (2016).

3.  The criteria for a TDIU are met effective from October 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

PTSD

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

When evaluating a mental disorder, one must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Board notes the Veteran is also diagnosed with depression.  The VA examination reports do not attribute his depression to service or to his service-connected PTSD; but, the examination reports do not adequately address whether his PTSD is aggravated by his depression.  Indeed, the July 2015 VA examiner conceded, in the October 2016 addendum opinion, that it was difficult to differentiate the symptoms as there was some overlap.  However, also in the July 2015 VA examination report, depressed mood was noted as a symptom of PTSD.  In February 2017, a VA treatment provider noted that his reactions to personal stressors (involving his finances and his marriage) exacerbate his other symptoms.  Further, a private treatment provider, Dr. H., opined in August 2011, that the Veteran's depression incepted while in Vietnam, and has been present since then.  Given this evidence, the Board resolves doubt in the Veteran's favor, and finds that all of his mental health symptoms are attributable to service.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran argues that his rating should be 70 percent, as his PTSD has impacted his marriages and family relationships, his ability to work and provide for his family, his mood, and judgment.  After review of the evidence, the Board agrees.

As mentioned, he has depression.  It was noted at the July 2015 VA examination that he was reduced to tears several times per week, and that he had ongoing depression.  Indeed, the record shows regular individual and group therapy appointments to learn to deal with his depression.  He also has issues with anger and irritability, with overreactions (he describes himself as having a "short fuse").  In February 2017, his VA therapist noted that the Veteran dealing with very stressful personal problems, which exacerbated his symptoms, leaving him in a constant state of high stress and trying to manage his anger at all times.  

The record also shows the Veteran has a history of suicidal ideation, which appears to be more serious prior to filing his claim for service connection.  In November 2008, he was placed on a psychiatric police hold because it was feared that he would hurt himself, but he was released and ultimately denied any intention.  He has had positive screenings for suicide risk, and has had thoughts of suicide, but does not have a plan, and has not attempted it during the appeal period.

The record shows that his relationships with family have been severely impacted.  He was reportedly estranged from his father and at least one brother.  His first wife indicated that he was very easily frustrated and would get extremely angry or sad at normal, insignificant things.  She said that he would never handle family celebrations appropriately, and would isolate himself.  He self-harmed by throwing himself through a glass door.  She said that she never knew what to expect.  The Veteran and his second wife went through a contentious divorce during the appeal period, including the filing of protective orders and allegations of abuse towards their children.  Ultimately, the Veteran was awarded custody of their two sons, but recent records indicate he is having problems getting along with his older son.  An August 2011 letter from the court-ordered visitation supervisor, T.T., noted the Veteran's "short fuse" and high rate for overreactions over trivial issues, which negatively impacted his relationship with his children.  

The Board does not find that a 100 percent rating is warranted for PTSD, however, as it has not caused total occupational and social impairment.  Indeed, it is unlikely the Veteran would have custody of his minor children if his impairment reached that level of severity.  The Veteran has argued that he has gross impairment in thought processes and communication, which is not shown by the evidence.  A January 2010 psychological evaluation noted the Veteran scored very high on the Shipley Institute of Living Scale, which measures cognitive processes.  His score indicated he did not have cognitive deterioration or problems with abstract functioning.  Dr. H.'s August 2011 letter noted some impaired abstract thinking, in that the Veteran preferred clearly defined situations.  However, it is not clear that this finding was based on testing or a review of the other evidence of record, as this is the only evidence from Dr. H.  The May 2010 and July 2015 VA examiners found no impairment of thought process or communication.  He has always been oriented to person, place, and time.

He has argued he has persistent delusions or hallucinations, which is not shown by the evidence at all.  He denied having them, and the examiner saw no suggestion that the Veteran had them, at the May 2010 VA examination, and there was no mention of them by the Veteran at the July 2015 VA examination.  His mental health treatment records do not document this symptom.

He has argued that he exhibits grossly inappropriate behavior, which is not shown by the evidence.  The Veteran is shown to have a short temper and to be highly irritable, and it is reported that he has overreactions.  The evidence does not show that he has had any legal trouble during the appeal period for any inappropriate behavior, or that he has had a violent outburst.  As mentioned above, he was awarded custody of his children, which is not likely to have occurred if he routinely exhibited grossly inappropriate behavior.  

He has argued that he is in persistent danger of harming himself or others, which is not shown by the evidence.  Although he has had positive suicide risk screenings, as mentioned above, he does not have a plan and has not had the intent.  The evidence does not show any violent acts towards others, except for prior to the appeal period, in or around November 2008, when the Veteran was accused of abusing his son.  He denies the allegations, and there is no police report.  There is also no evidence of any violent behavior during the appeal period.

He has finally argued that he has the intermittent inability to perform activities of daily living (ADLs).  This is also not shown by the evidence.  He has not alleged with specificity any activities that he is unable to do, but the Board notes that he has been found competent and able to deal with funds.  The record shows he is generally appropriately groomed.  The July 2015 VA examiner noted that he was independent in his ADLs and that he independently cares for his sons.  Given all of the above, total social impairment is not shown.

The Board does find, however, that his PTSD causes total occupational impairment, as discussed in more detail below.

TMJ 

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's TMJ is currently rated 10 percent disabling under DC 9905, which pertains to limited motion of temporomandibular articulation.

Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is warranted for inter-incisal range limited to 21 to 30 mm; a 30 percent rating is warranted for range limited to 11 to 20 mm; and, a 40 percent rating is warranted for range limited to 0 to 10 mm.  
38 C.F.R. § 4.150, DC 9905.  

At the May 2010 VA examination, the Veteran complained of pain, and that his jaw dislocates if he opens it too wide.  Upon examination, he was found to have no problem opening his mouth widely, but was cautious about it.  He had no bone loss.  Inter-incisal range of motion testing resulted in openings of 49 mm, 52 mm, and 51 mm.  Lateral movement to the right was 14 mm, 13 mm, and 15 mm.  Lateral movement to the left was 12 mm, 11 mm, and 11 mm.  There was no apparent deviation of the mandible upon opening or closing, but there was noticeable joint popping or cracking sounds.  His left masseter muscle was tender after the testing.  

A fee-based consultation in December 2011 revealed reduced range of motion testing results.  The Veteran was only able to open to 38 mm, and excursion testing was 3 mm to the right and 5 mm to the left.  He complained of pain.  In January 2012, his inter-incisal opening was 45 mm, and there was no clicking or popping, but there were deviations to the left side when opening.  His masseter muscles were tender.  He was advised he could have surgery to treat his dislocations and pain.  

In May 2015, his VA dentist noted the Veteran's dislocations, and that he reports he can replace it himself.  He noted the Veteran's complaints of popping and clicking, but did not observe these symptoms on examination.  It was noted the Veteran limits opening his mouth completely, but opened to 45 mm without pain.  His excursion was 4 to 5 mm.  His masseter muscles were noted to be small.  He also had a VA examination in May 2015, where his excursion was measured as 4 and 5 mm, and his inter-incisal range was 44 mm.  

Based on this evidence, the Board does not find that the Veteran is entitled to a rating higher than 10 percent for TMJ.  Prior to December 2011, his range of motion testing results were noncompensable under DC 9905.  However, he has had painful motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  His range of motion was reduced at the December 2011 appointment, showing a compensable limitation at 10 percent.  His range of motion has not been limited to 30 mm or less at all during the appeal period.  The evidence shows he has functional loss due to pain, instability, and popping and clicking, but there is no evidence to suggest that his functional loss has ever resulted in an inter-incisal range limited to 30 mm or less, or in a close approximation of this level of loss, which is the requirement for the next higher rating based on limited motion.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board acknowledges his pain and the inconvenience of this disability, but without evidence showing a more restricted range of motion, finds that it is adequately compensated by the current 10 percent rating. 

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

As of this decision, the Veteran has a combined rating of 70 percent effective from December 2008, and an 80 percent rating effective from March 2010.  He meets the criteria for a TDIU for the entire period on appeal.

The remaining question, then, is whether his disabilities preclude him from obtaining or maintaining substantial gainful employment.  The Veteran filed an application for increased compensation based on unemployability, wherein he indicated that he last worked full-time in September 2012, although he did not specify the date.  He has indicated many reasons for his unemployability, but the finds that his PTSD and depression symptoms cause total occupational impairment and that a TDIU is warranted.

The July 2015 VA examiner opined that he could work, but only if he had limited contact with both the public and other co-workers.  This type of employment is not likely available in great numbers.  His previous employers indicated in letters that he had trouble with anger and overreactions that were out of proportion to the situations he faced.  He was further noted to have trouble with people in general, but also had difficulty giving directions and completing tasks.  The Board finds he is entitled to a TDIU effective from October 1, 2012, the first day of the month following his last month of working (because it is unclear what day he stopped working in September 2012).

The Board considered whether a TDIU was appropriate earlier than September 2012, even though he was working a full-time job at that point.  A TDIU may nonetheless be granted when the record shows employment if that employment is marginal.  Marginal employment is not considered substantially gainful employment, and is deemed to exist when a veteran's annual income does not exceed the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 
38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Here, he indicated that his monthly gross was $1680, which exceeds the poverty threshold for 2012 and earlier.  There is otherwise no indication that he was in a family business or sheltered workshop, or that his employment would be considered marginal.

Accordingly, a TDIU is granted effective from October 1, 2012. 


ORDER

A 70 percent initial rating is granted for PTSD.

The claim of entitlement to a rating higher than 10 percent for TMJ is denied.

A TDIU is granted effective from October 1, 2012.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


